                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 KENNETH BEY,                                       )
                                                    )
         Plaintiff,                                 )
                                                    )
 v.                                                 )   Case No. 3:19-cv-00099
                                                    )   Judge Trauger
 JEFFERY MILLER, et al.,                            )
                                                    )
         Defendants.                                )


                                  MEMORANDUM AND ORDER

       On January 22, 2019, Kenneth Bey, an inmate at Silverdale Detention Center in

Chattanooga, Tennessee, filed a pro se pleading against government officials under the caption

“Affidavit of Fact Writ of Discovery Appeal/Complaint” (Doc. No. 1), which the court construed

as a civil rights complaint under 42 U.S.C. § 1983. However, the plaintiff failed to either pay the

filing fee or file a proper application to proceed in forma pauperis (IFP) under 28 U.S.C. § 1915(a).

       The court therefore entered an order on February 22, 2019, directing the Clerk to mail the

plaintiff a blank IFP application form, and directing the plaintiff to either pay the fee or submit his

IFP application within 28 days of entry of the order. (Doc. No. 3.) The order explicitly warned the

plaintiff that if he did not timely comply with this directive or seek an extension of the deadline

before it passed, or if he failed to promptly notify the court of any change in his address, his case

might be dismissed. (Id. at 2.)

       To date, well past the 28-day deadline, the plaintiff has failed to pay the filing fee, file an

IFP application, or request an extension of time in which to do so. Moreover, the court’s mailings

have been returned by the postal service with the notation that they are undeliverable at the address

provided by the plaintiff. (Doc. No. 5.)
       The plaintiff’s failure to comply with the court’s order requires the dismissal of this action.

Federal Rule of Civil Procedure 41(b) states that, “[i]f the plaintiff fails to prosecute or to comply

with these rules or a court order, a defendant may move to dismiss the action or any claim against

it.” Fed. R. Civ. P. 41(b). Moreover, “[i]t is clear that the district court does have the power under

Rule 41(b), Fed. R. Civ. P., to enter a sua sponte order of dismissal.” Carter v. City of Memphis,

636 F.2d 159, 161 (6th Cir. 1980) (citing Link v. Wabash R.R. Co., 370 U.S. 626 (1962)). Dismissal

of this action is appropriate in view of the plaintiff’s fault in failing to comply with the court’s

order, despite having been warned that such failure would lead to dismissal. Choate v. Emerton,

No. 2:16-cv-00037, 2018 WL 3656505, at *2 (M.D. Tenn. Aug. 2, 2018), report and

recommendation adopted, 2018 WL 4076955 (M.D. Tenn. Aug. 27, 2018). Under Rule 41(b),

dismissal for failure to prosecute can be either with or without prejudice. In view of the plaintiff’s

pro se status, as well as the preference for disposing of cases on their merits, the court finds

dismissal without prejudice to be the appropriate disposition here. See id. (citing Mulbah v. Detroit

Bd. of Educ., 261 F.3d 586, 591 (6th Cir. 2011)).

       Accordingly, this action is DISMISSED WITHOUT PREJUDICE for want of

prosecution and for failure to comply with the court’s order.

       The filing fee is nevertheless to be assessed against the prisoner in this circumstance. In re

Prison Litig. Reform Act, 105 F.3d 1131, 1132 (6th Cir. 1997) (“If the prisoner does not comply

with the district court’s directions [to file a properly supported IFP application], the district court

shall presume that the prisoner is not a pauper, and assess the inmate the full amount of fees.”).

Accordingly, the entire $400.00 fee is hereby ASSESSED, as follows:

       The warden of the facility in which the plaintiff is currently housed, as custodian of the

plaintiff’s trust account, is DIRECTED to submit to the Clerk of Court, as an initial payment, the



                                                  2
greater of: (a) 20% of the average monthly deposits to the plaintiff’s credit at the jail; or (b) 20%

of the average monthly balance to the plaintiff’s credit for the six-month period immediately

preceding the filing of the complaint. 28 U.S.C. § 1915(b)(1). Thereafter, the custodian shall

submit 20% of the plaintiff’s preceding monthly income (or income credited to the plaintiff for the

preceding month), but only when the balance in his account exceeds $10.00. 28 U.S.C.

§ 1915(b)(2). Payments shall continue until the $400.00 filing fee has been paid in full to the Clerk

of Court. 28 U.S.C. § 1915(b)(3).

       The Clerk of Court MUST send a copy of this order to warden of the facility where the

plaintiff is housed to ensure compliance with that portion of 28 U.S.C. § 1915 pertaining to the

payment of the filing fee. If the plaintiff is transferred from his present place of confinement, the

custodian must ensure that a copy of this order follows the plaintiff to his new place of

confinement, for continued compliance with the order. All payments made pursuant to this order

must be submitted to the Clerk of Court for the United States District Court for the Middle District

of Tennessee, 801 Broadway, Nashville, TN 37203.

       This is the final order denying all relief in this case. The Clerk SHALL enter judgment.

Fed. R. Civ. P. 58(b).

       It is so ORDERED.


                                              ____________________________________
                                              Aleta A. Trauger
                                              United States District Judge




                                                 3
